Order entered January 20, 2017




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-16-01069-CR

                                 KERRY C. SMITH, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F14-39292-Q

                                           ORDER
        On January 17, 2017, court reporter Kendra Thibodeaux filed ten volumes of the

reporter’s record in this appeal. Missing from the reporter’s record are defense exhibits 2, 3, 4,

5, 6, 7, 8, 9, 10, and 11. We ORDER court reporter Kendra Thibodeaux to file a supplemental

reporter’s record containing defense exhibits 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 within TEN DAYS

of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE